Talarico v Buck (2018 NY Slip Op 08785)





Talarico v Buck


2018 NY Slip Op 08785


Decided on December 21, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 21, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, CURRAN, AND WINSLOW, JJ.


1027 CA 18-00569

[*1]AMBER M. TALARICO, PLAINTIFF-APPELLANT,
vJASON L. BUCK, ET AL., DEFENDANTS, MATTHEW J. SILE AND JAMES W. SILE, DEFENDANTS-RESPONDENTS. (APPEAL NO. 2.) 


STEVE BOYD, P.C., WILLIAMSVILLE (STEPHEN BOYD OF COUNSEL), FOR PLAINTIFF-APPELLANT.
MURA & STORM, PLLC, BUFFALO (ROY A. MURA OF COUNSEL), FOR DEFENDANTS-RESPONDENTS.

	Appeal from an order of the Supreme Court, Niagara County (Sara Sheldon, A.J.), entered December 7, 2017. The order, insofar as appealed from, granted that part of the motion of defendants Matthew J. Sile and James W. Sile seeking summary judgment dismissing the complaint of plaintiff Amber M. Talarico against them. 
It is hereby ORDERED that the order insofar as appealed from is reversed on the law without costs, that part of the motion of defendants Matthew J. Sile and James W. Sile for summary judgment dismissing the complaint against them is denied, and the complaint against them is reinstated.
Same memorandum as in Gilkerson v Buck (— AD3d — [Dec. 21, 2018] [4th Dept 2018]).
All concur except Peradotto, J.P., and Carni, J., who dissent and vote to affirm in the same dissenting memorandum as in Gilkerson v Buck (— AD3d — [Dec. 21, 2018] [4th Dept 2018]).
Entered: December 21, 2018
Mark W. Bennett
Clerk of the Court